This appears to be an attempted appeal from a conviction for burglary. An inspection of the record does not show any verdict of the jury. The purported judgment rendered does not give the verdict nor is it anywhere else contained in the record. This being the case this court can not entertain jurisdiction.
The law provides that upon the proper motion, notice, etc., a correct judgment may be rendered nunc pro tunc, if, as a matter of fact, a verdict was correctly rendered and received by the court. Under the circumstances the case must be dismissed.
Dismissed. *Page 550